
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(t)



[LETTERHEAD OF SCIENCE APPLICATIONS INTERNATIONAL CORPORATION]


VIA FEDERAL EXPRESS

June 21, 2002

Mr Randy Walker
11A Chatsworth Road
Singapore 249766

Dear Randy:

        Should you accept the offer of employment with SAIC, a recommendation
will be submitted to the Bonus Compensation Committee of the Board of Directors
requesting that you be awarded 15,125 shares of SAIC's vesting Class A Common
Stock.1 The award of vesting stock would be on the terms set forth in the sample
Stock Restriction Agreement. When the recommendation is approved, the
appropriate number of shares will be credited to your account. A Stock
Restriction Agreement for the vesting shares will be forwarded to you. The value
of your award may vary depending upon the Formula Price of the stock in effect
when the stock is issued. Currently, the Formula Price is $33.06 per share and
is scheduled to be re-evaluated on July 12, 2002. The calculation of the Formula
Price is described in the Prospectus, which will be provided to you during your
new employee orientation. Except for applicable state and Federal taxes, this
stock will be awarded at no cost to you.

--------------------------------------------------------------------------------

1This award may be deferred in the SAIC Key Executive Non-Qualified Deferred
Compensation Plan. In order to defer your vesting stock you must complete the
enclosed deferral forms and return them to Bernie Theule before your first day
of work.

        A recommendation will also be submitted to the Stock Option Committee of
the Board of Directors requesting that you be granted a vesting option to
purchase up to 50,000 shares of SAIC's Class A Common Stock. The exercise price
of such option will be the Formula Price in effect on the quarterly trade date
immediately following your date of hire. The option would be on the terms set
forth in the sample Stock Option Agreement and pursuant to the 1999 Stock
Incentive Plan, copies of which will be provided to you during your new employee
orientation. When the recommendation is approved, an option agreement will be
forwarded to you.

        You will also be eligible to participate in the incentive compensation
plan referred to in your employment offer letter. The long-term component of
your annual incentive compensation will consist of a combination of vesting
stock and stock granted on option.2 Your target annual long-term bonus will be
$1,750,000.00 of stock granted on option.3

--------------------------------------------------------------------------------

2Recommended option share grants are subject to approval by the Stock Option
Committee of the Board of Directors.

3The number of vesting shares and/or option shares granted at target will equal
$1,750,000.00 divided by the Formula Price when the option and/or vesting shares
are granted. Your target bonus will not be pro-rated based on the number of
months that you are employed during FY03.


        In addition, a recommendation will be submitted to the Operating
Committee of the Board of Directors requesting that you be given the opportunity
to subscribe to purchase up to 10,000 shares of SAIC's Class A Common Stock in
the Limited Market and, contingent upon such purchase, to receive a vesting
option for up to 10,000 shares of SAIC's Class A Common Stock (one option for
every share you purchase). When the recommendation is approved, a formal offer
will be forwarded to you along with information on how to acquire the shares
approximately three weeks prior to the trade date. This

--------------------------------------------------------------------------------

opportunity to subscribe to purchase SAIC Class A Common Stock would be limited
to the four trade dates immediately following your date of hire. The acquisition
price of the stock and the exercise price of the option will be the Formula
Price in effect when you purchase the stock. The option would be on the terms
set forth in the sample Stock Option Agreement and would be granted pursuant to
the 1999 Stock Incentive Plan.

        The offer and sale of all securities set forth herein are subject to
obtaining all necessary consents which may be required by, or any condition
which may be imposed in accordance with applicable state and federal securities
law or regulations. SAIC Class A Common Stock is subject to certain restrictions
described in Article Fourth of SAIC's Certificate of Incorporation and any
offering will be based upon SAIC's Prospectus. If you have any questions
regarding the acquisition of SAIC's securities, please contact SAIC's Stock
Programs Department at (800) 785-7764 in San Diego, California.

Very truly yours,

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION
/s/  B.L. THEULE      

--------------------------------------------------------------------------------

B.L. Theule
Senior Vice President
Human Resources
 
 

BT

Encl:    Key Executive Stock Deferral Plan (six parts)

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10(t)
[LETTERHEAD OF SCIENCE APPLICATIONS INTERNATIONAL CORPORATION]
